2
1




                                    NONPRECEDENTIAL DISPOSITION
                                      To be cited only in accordance with
                                               Fed. R. App. P. 32.1

                                                                                              T
                          United States Court of Appeals                                      o
                                           For the Seventh Circuit
                                                                                              b
                                           Chicago, Illinois 60604                            e

                                         Submitted March 4, 2011∗                             c
                                         Decided March 10, 2011                               i
                                                                                              t
                                                                                              e
                                                     Before                                   d

                                                                                              o
                                      FRANK H. EASTERBROOK, Chief Judge
                                                                                              n
                                                                                              l
                                      KENNETH F. RIPPLE, Circuit Judge
                                                                                              y
                                      TERENCE T. EVANS, Circuit Judge                         i
                                                                                              n

    No. 09-2856                                                                             a
                                                                       Appeal from the United
                                                                                            c
    UNITED STATES OF AMERICA,                                          States District Courtcfor the
          Plaintiff-Appellee,                                          Southern District of oIndiana,
                                                                                            r
                                                                       Indianapolis Division.
                     v.                                                                     d
                                                                                            a
                                                                       No. 1:93-cr-00148-LJM-10
    PORTER B. TAPPS,                                                                        n
                                                                       Larry J. McKinney, Judge.
          Defendant-Appellant.                                                              c
                                                                                            e

                                                                                 w
                                                                                 i
                                                Order
                                                                                 t
                                                                                 h
           Porter Tapps applied for a lower sentence when the Sentencing Commission
    reduced the Guideline range for crack cocaine and made that change retroactive. See 18
                                                                                 F
    U.S.C. §3582(c)(2). The district court cut his sentence from 450 to 365 months but did not
                                                                                 e
    explain why it chose the high end of the new range (292 to 365 months). Our order of
                                                                                 d
    March 29, 2010, directed the district judge to explain.                      .

                                                                                              R
    ∗                                                                                         .
        This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).                                                           A
                                                                                              p
                                                                                              p
                                                                                              .

                                                                                              P
No. 09-2856                                                                  Page 2



       The court explained that: “A further reduction in Tapps’ sentence, even though
within the new sentencing range, is not appropriate because of the nature and
seriousness of the danger to the community that would be posed by a further reduction
in sentence. See Application Note 1(B) of U.S.S.G. § 1B1.10.” Tapps now asks us to
vacate and remand for a full resentencing. His lawyer observes that the district court
did not discuss his argument that, during his 13 years in prison he has had a good
record and has obtained a high school degree by distance learning (a GED). If counsel’s
request had been filed just a little later, he might have cited the Supreme Court’s
decision that, when resentencing a felon after an appellate remand, a district judge is
entitled to consider rehabilitation during incarceration. Pepper v. United States, No. 09–
6822 (U.S. Mar. 2, 2011).

        Pepper applies to resentencing, and Tapps asks us to treat a decision under
§3582(c)(2) as a form of resentencing, at which the district judge must discuss every
substantial argument advanced by the defendant. But last year the Supreme Court
stated emphatically that a sentence-reduction proceeding under §3582(c)(2) is not a form
of resentencing. Dillon v. United States, 130 S. Ct. 2683, 2690–92 (2010). It is instead a
summary procedure designed to implement a change in the Sentencing Guidelines. The
only change relevant to Tapps is a reduction in the range for crack-cocaine offenses. The
district court implemented that change by slicing 85 months off his sentence and has
now explained why it did not choose a different place in the new range. Neither the
amended Guideline nor §3582(c)(2), as understood in Dillon, requires a district judge to
give effect to other things that may have occurred after the original sentencing. This
does not mean that a district judge is forbidden to consider rehabilitation when choosing
a sentence within the reduced range. But neither is consideration of rehabilitation
obligatory.

       The reduced sentence falls within the amended range, and the district court’s
decision is not an abuse of discretion. It is affirmed.